DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/17/2021 has been entered.  Applicant amended claims 1, 11, and 20-21 in the amendment.  Claims 7-9 and 17-18 are cancelled.  Claim 22 is newly added.
Claims 1-6, 10-16, and 19-22 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim 1 as present on page 8 of the remark has been considered, but is not persuasive. 
Regarding claim 1, applicant argued Fujita and Tomlin does not teach “detecting, during engagement of the conversational session, an input form a source other than the user and the source being external to the information handling device, the input comprising an interruption of the conversational session between the information handling device and the user by the source other than the user, wherein the input is directed to the user instead of the information handling device”.
In response to applicant’s argument, Fujita discloses detecting, during engagement of the conversational session, an input from a source other than the user and the source being external to the information handling device (user B), the input comprising an interruption of the conversational session (interrupt the dialog with the user A) between the information handling device and the user by the source other than the user (page 10, [0186]: the user B now calls “Masahiro!” (name of the robot), then voice direction detection, speech recognition and face identification are performed by the recognition function sections; then, such a situated behavior as to interrupt the dialog with the user A).   Tomlin 
  
Regarding claim 1, applicant argued Fujita fails to teach “receiving, during engagement of the conversational session, an input from a source other than the user and the source being external to the information handling device, the input comprising an interruption of the conversational session by the source other than the user”.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., receiving, during engagement of the conversational session, an input from a source other than the user and the source being external to the information handling device, the input comprising an interruption of the conversational session by the source other than the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Furthermore, the applicant argued Fujita is limited to the use of audible inputs during a conversational session.  In response to applicant’s argument, audible inputs is a type of input.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the identified at least one other source" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22the identified at least one other source” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the database of the unfinished conversational sessions” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  
Claim 21, line 3, “the unfinished conversational sessions” should read “the unfinished conversational session”;
Claim 22, lines 1-2, “the saving the state of the conversational sessions” should read “the saving the state of the conversational session”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-16, and 20Fujita et al. (US 2004/0243281 A1), hereinafter Fujita in view of Tomlin et al. (US 2015/0302867 A1), hereinafter Tomlin, and further in view of Nasir et al. (US 2012/0161971 A1), hereinafter Nasir.
Regarding claim 1, Fujita discloses 
A method, comprising:
	engaging (start), at an information handling device (Masahiro/robot), in a conversational session (dialog) with a user (user A) (page 10, [0185]: the user A calls “Masahiro!” (name of the robot), then voice direction detection, speech recognition and face identification are performed by the recognition function sections, and start dialog with the user A is performed);
	detecting, during engagement of the conversational session, an input from a source other than the user and the source being external to the information handling device (user B), the input comprising an interruption of the conversational session (interrupt the dialog with the user A) between the information handling device and the user by the source other than the user (page 10, [0186]: the user B now calls “Masahiro!” (name of the robot), then voice direction detection, speech recognition and face identification are performed by the recognition function sections; then, such a situated behavior as to interrupt the dialog with the user A); and
	performing, at the information handling device, an action related to the conversational session in response to the received input, wherein the action comprises changing output provided by the information handling device (page 10, [0186], lines 5-8: store the context of the conversation with the user A and then track the face of the user B or start dialog with the user B is performed), in response to the action, saving a state of the conversational session (page 10, [0186]: store the context of the conversation with the user A) and resuming the conversational session (continue the conversation) from the state of the conversational session based upon input (“Hallo!”) from the user (user A) to resume (page 10, [0187]: the user A utters “Hallo!” to urge the robot to continue the conversation; resume the dialog with the user A based on the stored context is performed), wherein the saving the state of the conversational session comprises saving an unfinished conversational session (page 10, [0186]: store the .

Fujita does not explicitly disclose
	the input is directed to the user instead of the information handling device.

However, Tomlin discloses 
	detect an input during a session and the input is directed to the user instead of the information handling device (page 3, [0031]: while the first user is engaged in playing the video game displayed on the large-scale display, a second user enters the physical environment; page 3, [0032]: the entertainment computing device detects conversation between the first user and the second user and modifies presentation of the video game in response to detecting the conversation), perform an action related to the session in response to the received input, wherein the action comprises changing output provided by the information handling device (page 3, [0033]: in response to detecting the conversation, the entertainment computing device is mute or lower the volume of the video game).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Tomlin to Fujita because Fujita discloses user interacts with a robot (page 10, [0185]) and Tomlin further suggests detecting conversation between a first user and a second user while the first user is engaged in a session with a computing device (page 3, [0032]). 
One of ordinary skill in the art would be motivated to utilize the teachings of Tomlin in the Fujita system in order to lessen the noticeability of the session during the conversation as suggested by Tomlin (page 3, [0032]).

Fujita and Tomlin do not explicitly disclose 
	the detecting comprises detecting, using one or more sensors, another use has entered an environment including the user, wherein the detecting another user is based at least in part on detecting a device signal associated with another user other than the user.

However, Nasir discloses 
	the detecting comprises detecting, using one or more sensors, another use has entered an environment including the user, wherein the detecting another user is based at least in part on detecting a device signal associated with another user other than the user (page 7, [0054]: user device sends a signal to application server when user device enters a room that corresponds to the assigned location; assigned location corresponds to environment including the user).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Nasir to Fujita and Tomlin because Fujita and Tomlin disclose user interacts with a robot (Fujita: page 10, [0185]) and Nasir further suggests receive signal from user device when the user device enters a room (page 7, [0054]). 
One of ordinary skill in the art would be motivated to utilize the teachings of Nasir in the Fujita and Tomlin system in order to manage information associated with personnel easily as suggested by Nasir (page 1, [0002]).

Regarding claim 2, Fujita, Tomlin, and Nasir disclose the method described in claim 1.  Fujita further discloses
the engaging in a conversational session comprises receiving a query from the user (page 10, [0185]: the user A calls “Masahiro!” (name of the robot), then voice direction detection, speech recognition and face identification are performed by the recognition function sections).

Regarding claim 3, Fujita, Tomlin, and Nasir disclose the method described in claim 1.  Fujita further discloses 
the engaging in a conversational session comprises providing output responsive to a query received from the user (page 10, [0185]: start dialog with the user A is performed).

Regarding claim 4, Fujita, Tomlin, and Nasir disclose the method described in claim 1.  Fujita further discloses
the detecting an input comprises receiving an input from one or more devices selected from the group consisting of:
	thermopile sensor, image capture device (FIG. 1, camera 15), radio receiver, audio capture device (FIG. 1, microphone 16), and operatively coupled information handling device.

Regarding claim 5, Fujita, Tomlin, and Nasir disclose the method described in claim 1.  Fujita further discloses
the detecting an input comprises detecting audible input unrelated to the conversational session (page 10, [0186]: the user B now calls “Masahiro!” (name of the robot), then voice direction detection, speech recognition and face identification are performed).

Regarding claim 6, Fujita, Tomlin, and Nasir disclose the method described in claim 1.  Fujita further discloses 
the changing output comprises halting the conversational session (page 10, [0186]: interrupt the dialog with the user A).

Regarding claim 11, Fujita discloses 
An information handling device (robot apparatus 1, FIG. 1), comprising:
	a processor (control unit 20, FIG. 1); 
	a memory device (RAM 22, FIG. 2) that stores instructions executable by the processor to:
	engage (start), at an information handling device (Masahiro/robot), in a conversational session (dialog) with a user (user A) (page 10, [0185]: the user A calls “Masahiro!” (name of the robot), then voice direction detection, speech recognition and face identification are performed by the recognition function sections, and start dialog with the user A is performed);
	detect, during engagement of the conversational session, an input from a source other than the user and the source being external to the information handling device (user B), the input comprising an interruption of the conversational session between the information handling device and the user (interrupt the dialog with the user A) by the source other than the user (page 10, [0186]: the user B now calls “Masahiro!” (name of the robot), then voice direction detection, speech recognition and face identification are performed by the recognition function sections; then, such a situated behavior as to interrupt the dialog with the user A); and
	perform, at the information handling device, an action related to the conversational session in response to the received input, wherein the action comprises changing output provided by the information handling device (page 10, [0186], lines 5-8: store the context of the conversation with the user A and then track the face of the user B or start dialog with the user B is performed), and in response to the action, saving a state of the conversational session (page 10, [0186]: store the context of the conversation with the user A) and resuming the conversational session (continue the conversation) from the state of the conversational session based upon input (“Hallo!”) from the user (user A) to resume (page 10, [0187]: the user A utters “Hallo!” to urge the robot to continue the conversation; resume the dialog with the user A based on the stored context is performed), wherein the saving the state of the conversational session comprises saving an unfinished conversational session (page 10, [0186]: store the context of the conversation with the user A; page 10, [0187]: the user A urges the robot to continue the conversation).

Fujita does not explicitly disclose
	the input is directed to the user instead of the information handling device.

However, Tomlin discloses 
	detect an input during a session and the input is directed to the user instead of the information handling device (page 3, [0031]: while the first user is engaged in playing the video game displayed on the large-scale display, a second user enters the physical environment; page 3, [0032]: the entertainment computing device detects conversation between the first user and the second user and modifies presentation of the video game in response to detecting the conversation), perform an action related to the session in response to the received input, wherein the action comprises changing output provided by the information handling device (page 3, [0033]: in response to detecting the conversation, the entertainment computing device is mute or lower the volume of the video game).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Tomlin to Fujita because Fujita discloses user interacts with a robot (page 10, [0185]) and Tomlin further suggests detecting conversation between a 
One of ordinary skill in the art would be motivated to utilize the teachings of Tomlin in the Fujita system in order to lessen the noticeability of the session during the conversation as suggested by Tomlin (page 3, [0032]).

Fujita and Tomlin do not explicitly disclose 
	the detecting comprises detecting, using one or more sensors, another use has entered an environment including the user, wherein the detecting another user is based at least in part on detecting a device signal associated with another user other than the user.

However, Nasir discloses 
	the detecting comprises detecting, using one or more sensors, another use has entered an environment including the user, wherein the detecting another user is based at least in part on detecting a device signal associated with another user other than the user (page 7, [0054]: user device sends a signal to application server when user device enters a room that corresponds to the assigned location; assigned location corresponds to environment including the user).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Nasir to Fujita and Tomlin because Fujita and Tomlin disclose user interacts with a robot (Fujita: page 10, [0185]) and Nasir further suggests receive signal from user device when the user device enters a room (page 7, [0054]). 


Regarding claim 12-16, the limitations of claims 12-16 are rejected in the analysis of claims 2-6 respectively, and these claims are rejected on that basis.

Regarding claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and this claim is rejected on that basis.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Tomlin, in view of Nasir, and further in view of Krishnan et al. (US 2015/0213800 A1), hereinafter Krishnan.
Regarding claim 10, Fujita, Tomlin, and Nasir disclose the method described in claim 1. Fujita, Tomlin, and Nasir do not explicitly disclose
wherein the changing output comprises adjusting an audible characteristic associated with the conversational session.

However, Krishnan teaches
wherein the changing output comprises adjusting (adapt) an audible characteristic (volume and tempo of speech) associated with the conversational session (page 4, [0028], lines 19-23: the virtual assistant adapts the volume and tempo of its speech based on the speech of the user; when the user speaks more quietly, the volume of the virtual assistant also reduced).


One of ordinary skill in the art would be motivated to utilize the teachings of Krishnan in the Fujita, Tomlin, and Nasir system in order to provide adaptive voice interaction to users.

Regarding claim 19, the limitations of claim 19 are rejected in the analysis of claim 10 above and this claim is rejected on that basis.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Tomlin, in view of Nasir, and further in view of Lees (US 2015/0099587 A1).
Regarding claim 21, Fujita, Tomlin, and Nasir disclose the method described in claim 1.  Fujita further discloses 
the saving a state of the conversational session comprises maintaining a memory containing the unfinished conversational session (page 8, [0144]: storing unfinished conversation session in a short-term memory).

Fujita, Tomlin, and Nasir do not explicitly disclose 
maintaining a database containing sessions.

However, Lees discloses 
.

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Lees to Fujita, Tomlin, and Nasir because Fujita, Tomlin, and Nasir disclose storing unfinished conversation session in a short-term memory (Fujita: page 8, [0144]) and Lees further suggests storing unfinished sessions in database (page 5, [0042]). 
One of ordinary skill in the art would be motivated to utilize the teachings of Lees in the Fujita, Tomlin, and Nasir system in order to allow user to retrieve sessions in the future.

Regarding claim 22, Fujita, Tomlin, Nasir and Lees disclose the method described in claim 21.  Fujita, Tomlin, Nasir, and Lees further disclose 
the saving the state of the conversational sessions comprises associating the action performed with the identified at least one other source (Fujita: page 10, [0186], lines 5-8: store the context of the conversation with the user A);
wherein the database of the unfinished conversational sessions is searched based upon the identified at least one other source providing the interruption (Lees: page 4, [0035]: for unfinished gameplay sessions, the new device that will be handling a gameplay session is operable to acquire up-to-date gameplay data from one or both of the local gameplay module and the remote gameplay module; page 6, [0051]: transfer gameplay data from database as need in order to seamlessly resume gameplay utilizing its own resources).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Piercy et al. US 2018/0336904 A1.  The digital assistant adjusts volume, direction, and/or rate of audio output based on a detected distance/location of the user ([0264]).
Scott et al. US 2017/0289766 A1.  The volume of audio output by the digital assistant ca be adjusted ([0071]).
Ohmura (US 2018/0074785 A1).  Collecting speeches from a plurality of users, deciding priorities of the users based on a predetermined condition, generating responses to speeches, and outputting a response to each user on the basis of the priorities of the plurality of users
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
03/20/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447